Citation Nr: 0722465	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of syphilis.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to March 
1975.

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the veteran filed a claim for a low 
back disorder under the provisions of 38 U.S.C.A. § 1151 
(claimed as due to VA hospital care) in July 2004.  That 
claim was separately denied by rating decision dated in May 
2005.  He did not appeal.  

In the April 2007 Statement of Accredited Representative in 
Appealed Case (VAF-646), the representative again raised the 
issue of entitlement to compensation under § 1151 for an 
acquired low back condition.  If the veteran desires to 
pursue this claim, he should do so with specificity at the 
RO.  As the Board does not have jurisdiction of the claim for 
benefits under 38 U.S.C.A. § 1151, it will not be addressed 
in this decision.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of syphilis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during 
service.

2.  Lumbar spine pathology has not been identified. 




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

 Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service medical records reflected no complaints of, treatment 
for, or a diagnosis related to a low back disorder.  Both an 
October 1974 periodic examination and the separation 
examination reflected a normal clinical evaluation of the 
spine.  Therefore, the service medical records do not show 
chronic residuals of a low back injury or lumbar spine 
pathology at the time of discharge.

The first reported complaints related to the low back were in 
a November 1978 VA examination undertaken with respect to a 
claim for syphilis.  At that time, the veteran reported that 
he pulled a muscle in his back two weeks previously.  He 
indicated that he had received private treatment for a back 
condition from October to November 1978.  Physical 
examination revealed that his carriage, posture, and gait, as 
well as his musculoskeletal system were normal.  There was no 
diagnosis made with respect to the back.

In a June 1989 hospitalization for syphilis, the veteran 
reported a past medical history of "some tendency to have 
low back discomfort on occasions" but had not had any for 
several years.  He did not indicate that the low back 
discomfort was related to service.  There was no diagnosis 
related to low back pathology at that time.

In a January 2003 clinical examination to establish care, the 
veteran indicated that he had not been seen by a doctor since 
1989.  He reported, among other things, pain in his hips 
radiating down the back of his legs.  Physical examination 
revealed a normal curvature of the spine.  Diagnoses included 
lumbar radiculopathy and it was recommended that he stop 
carrying a wallet in his back pocket, do stretches, and take 
Naproxen as needed.

In December 2003, the veteran filed the current claim for a 
low back disorder.  In February 2004, he sought treatment for 
low back, right shoulder, and neck pain for one year.  He 
asked to change his medication.  Physical examination 
revealed no spasm or tenderness to the lower back.  The 
clinical assessment was low back pain and his medication was 
changed.  February 2004 X-rays of the lumbar spine were 
normal.  

Basic entitlement to disability compensation derives from two 
statutes, both found in Title 38, §§ 1110 and 1131 - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty . . 
."   Thus, in order for a veteran to qualify for entitlement 
to compensation under those statutes, he or she must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001) (absent a 
disease or injury incurred during service, a veteran cannot 
satisfy the basic VA compensation statutes).  

The Court has also held that a symptom without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability due to a disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has reported occasional episodes of back pain.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, underlying pathology (disease or injury) to 
account for his low back complaints has not been identified 
by competent professionals.  Significantly, the most recent 
lumbar X-ray was normal.  Moreover, to the extent that he was 
diagnosed with radiculopathy on one occasion, it was related 
to the veteran carrying his wallet in his back pocket, not to 
any underlying lumbar disorder.  

The Board concludes that, in the absence of a current 
diagnosis of a low back disorder, the preponderance of the 
evidence weighs against the claim of service connection for 
that condition.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In January 2004, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide medical reports showing findings, 
diagnosis, and treatment for low back pain.  He was notified 
that he needed to give VA enough information about his 
records so that they could be requested.  

He was informed that VA would attempt to obtain VA records 
and other federal records.  He was told that VA would make 
reasonable efforts to get copies of his private medical 
records.  It was also requested that he provide evidence in 
his possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in August 2004 
updating him on the status of his claim.  The case was 
subsequently readjudicated in February 2005 and August 2005 
supplemental statements of the case.  The purpose behind the 
notice requirement has been satisfied and the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating.  The RO also provided notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran requested but subsequently 
withdrew a hearing before the Board.

Moreover, given the absence of in-service evidence of chronic 
manifestations of a low back disorder, no evidence of 
complaints for many years after separation, and the absence 
of a current diagnosis related to low back pathology, a 
remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for a low back disorder is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for residuals of syphilis.  In that 
regard, this claim was denied by the Board in September 1990, 
and affirmed by what is now-known as the United States Court 
of Appeals for Veterans Claims (Court) in August 1991.  It 
was also the subject of a letter denial by the RO in August 
1999.  Accordingly, the veteran may only reopen his 
previously denied claim with the submission of new and 
material evidence.

The Board observes that, during the pendency of this appeal, 
the Court issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
necessary to reopen a previously denied claim, as well as the 
evidence and information necessary to establish his 
entitlement to the underlying claim for the benefit sought, 
(i.e., service connection). 

The Court noted that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence which was of record at the time that the prior claim 
was finally denied.  The Court further stated the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the basis for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required for service connection which were found 
insufficient in the previous denial.  

In the present case, a review of the record fails to document 
that the veteran was ever provided with VCAA-complying notice 
with respect to his claim.  More specifically, while in 
various correspondence, the veteran was provided with a basic 
description of the need to submit new and material evidence, 
he has yet to be provided with notice which fully complies 
with the newly specified criteria regarding new and material 
evidence in Kent (i.e., the type of evidence which would be 
new and material based on the reasons for the prior denial).  
Such notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection for 
residuals of syphilis.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
is sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
reopen a previously denied claim for 
service connection for residuals of 
syphilis, and which notifies him of the 
evidence and information necessary to 
establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  The veteran should 
additionally be advised of what 
constitutes new and material evidence 
sufficient to reopen his previously 
denied claim in the context of evidence 
of record at the time the prior claim was 
finally denied.  Finally, the veteran 
should be advised of what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection which were found insufficient 
at the time of the previous denial, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should then review the 
veteran's claim regarding whether new and 
material evidence has been submitted 
sufficient to reopen a previously denied 
claim for service connection for 
residuals of syphilis.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


